Citation Nr: 1540319	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-40 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus with calluses; Morton's neuroma third interspace of right foot, hallux adducto valgus of right foot, post-operative; status post bunion correction and neurectomy of left foot (hereinafter "bilateral pes planus"), currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable rating for hammertoe of the fifth right toe, postoperative.

3.  Entitlement to service connection for hammertoe of the left fifth toe.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing the Veteran submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).

The issues of entitlement to an increased rating for bilateral pes planus and entitlement to service connection for left fifth toe hammertoe are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the June 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim for a compensable rating for right fifth toe hammertoe.


CONCLUSION OF LAW

The criteria for withdrawal of appeal as to the issue of entitlement to a compensable for right fifth toe hammertoe have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the June 2015 hearing, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to a compensable rating for right fifth toe hammertoe.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn  by the Veteran, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.


ORDER

The appeal as to the issue of entitlement to a compensable rating for right fifth toe hammertoe is dismissed.

REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the bilateral pes planus and left fifth toe hammertoe claims.

The Veteran was last afforded an examination for his service-connected bilateral pes planus in December 2010.  Subsequently, during his June 2015 hearing, the Veteran reported that the symptoms of his bilateral pes planus had worsened since that examination and he requested a new examination by a VA podiatrist.  Given the fact that there are no relevant contemporaneous medical records to document the current severity of the Veteran's bilateral pes planus, and that it has been over four years since the Veteran was last examined, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Regarding the Veteran's claim for service connection for left fifth toe hammertoe, the Board notes that there is conflicting information of record as to whether the Veteran has had this disability during the period on appeal.  Specifically, a January 2008 examination report does not contain any findings of left fifth toe hammertoe; a January 2010 examination report notes a history of left fifth toe hammertoe that has been surgically repaired; the December 2010 VA examination report initially indicates "no hammer toes found on examination of the feet" and goes on to note the presence of right fifth toe hammertoe; and x-rays obtained in February 2010 show no acute findings regarding the Veteran's left foot.  Thus, the Board finds that a new VA examination and opinion should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Associate updated VA treatment records dating since September 2012 with the claims file.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA foot examination with a VA podiatrist to assess the current severity of his service-connected bilateral pes planus with calluses; Morton's neuroma third interspace of right foot, hallux adducto valgus of right foot, postoperative; status post bunion correction and neurectomy of left foot, and to obtain an opinion regarding his claimed left fifth toe hammertoe.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's bilateral pes planus with calluses; Morton's neuroma third interspace of right foot, hallux adducto valgus of right foot, postoperative; status post bunion correction and neurectomy of left foot should be reported.  

Following review of the claims file and examination   of the Veteran, the examiner should identify whether the Veteran has a hammertoe of the left fifth toe or residuals of any corrective surgery for a prior hammertoe of the left fifth toe.  If a left fifth toe hammertoe or post-operative residuals thereof are found, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such condition arose during service or is otherwise related to any incident of service.  The examiner must explain the reasoning for the opinion provided.

If not related to service, the examiner should opine whether the left fifth toe hammertoe is caused by the service-connected foot disabilities.  If not caused by the service-connected foot disabilities, the examiner should opine whether the left fifth toe hammertoe has been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the service-connected foot disabilities.  If the left fifth toe hammertoe has been permanently worsened beyond normal progression, the examiner should attempt to quantify the degree of worsening caused by the service-connected foot disabilities.  The examiner must explain the reasoning for the opinions provided.

3. After undertaking the development above, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


